Citation Nr: 0842849	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a right eye wound (right eye disability). 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

3.  Entitlement to an increased (compensable) rating for 
chronic headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
right eye disability, hearing loss of the left ear and 
chronic headaches, and assigned noncompensable ratings.  A 
June 2005 rating decision granted service connection for 
hearing loss of the right ear and assigned a noncompensable 
rating for bilateral hearing loss.  The veteran continues to 
appeal for higher ratings for these disabilities.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for service-
connected chronic headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's service-connected right eye disability is 
manifested by visual acuity of 20/20 in the right eye, with 
no active pathology or any other residuals.

2.  On VA audiometric examination in December 2004, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 54 
decibels (dB) and right ear speech recognition ability was 96 
percent (Level I).

2. On VA audiometric examination in December 2004, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 46 dB 
and left ear speech recognition ability was 92 percent (Level 
I).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right eye 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ .7, 4.10, 4.75, 
4.76, 4.76a, 4.84a, Diagnostic Code 6079 (2007). 

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The VA must provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  This notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding his claim for increased rating for his 
disabilities, once service connection is established, the 
claim is substantiated and further notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to the possible entitlement to 
"staged" ratings to compensate a veteran for times since 
filing his claim when a disability may have been more severe 
than at other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



A.  Right Eye Disability

The veteran claims that the severity of his service-connected 
right eye disability warrants a compensable rating.  The RO 
has rated this disability under the provisions of Diagnostic 
Codes 6009 and 6079.  Under Diagnostic Code 6009, when the 
disability is in chronic form, it is to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity when vision in one 
eye is correctable to 20/40 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Since the left eye is not service-connected and the veteran 
is not blind in that eye, visual acuity of the left eye is 
considered to be normal (20/40).  See 38 C.F.R. 
§§ 3.383(a)(1), 4.14, 4.77.  According to Table V, a 10 
percent disability rating would only be warranted when vision 
in the right eye is correctable to 20/50.  As corrected 
visual acuity of the right eye was found to be 20/20, on 
December 2004 VA examination, a compensable disability rating 
is not warranted for the veteran's service-connected right 
eye disability.  Thus, entitlement to compensable evaluation 
is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6071-
6079.

There have been no competent medical findings of active 
pathology or problems with the retina to warrant a 10 percent 
rating under Diagnostic Codes 6009 or 6011.  Further, 
compensable evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, 
glaucoma, benign and malignant new growths of the eyeball, 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record as being 
associated with the veteran's right eye disability and, thus, 
a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010-6018, 6029.  A higher evaluation 
is also available for bilateral ectropion, entropion, 
lagophthalmos and epiphora.  However, again, none of these 
disabilities has been demonstrated in the record.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6020-22, 6025.  Moreover, there has 
been no clinical finding of impairment of field vision.  
Thus, a higher rating is also not warranted under Diagnostic 
Code 6080.  Significantly, none of these conditions was found 
on December 2004 VA examination, and the veteran does not 
contend otherwise.  

B.  Bilateral Hearing Loss

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100- 
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz. 38 C.F.R. § 4.86.

On VA audiological evaluation in December 2004, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
40
55
60
60
54
LEFT
30
40
60
55
46

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The findings from the VA audiological evaluation conducted 
during the current appeal period does not provide for a 
compensable rating for the bilateral hearing loss.  When the 
pure tone threshold average and the speech recognition score 
for both ears are applied to Table VI, the numeric 
designation of hearing impairment is Level I.  So when these 
numeric designations for the right and left ears are then 
applied to Table VII, the percentage of evaluation for 
hearing impairment is noncompensably disabling.  The 
requirements for an alternative rating for an exceptional 
pattern of hearing impairment pursuant to C.F.R. § 4.86 are 
not met in this case, so that regulation does not apply.  
Therefore, the veteran's hearing disability continues to be 
noncompensable.

C.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  As the 0 percent ratings represent the 
greatest degree of impairment shown from the effective date 
of the grant of service connection to the present, there is 
no basis for a staged rating pursuant to Hart, supra. 

ORDER

Entitlement to an increased rating for service-connected 
right eye disability is denied. 

Entitlement to an increased rating for service-connected 
bilateral hearing loss is denied.


REMAND

In correspondence dated in April 2007, the veteran contends 
that the severity of his headache disability is increasing 
and warrants a compensable evaluation.  Another examination 
is needed to resolve this issue.  

The veteran's service-connected headaches are evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this Code, a noncompensable (zero percent) disability rating 
is assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  The rating criteria do not 
define "prostrating," nor has the United States Court of 
Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. 
App. 119 (1999) (in which Diagnostic Code 8100 is quoted 
verbatim but does not specifically address the matter of what 
is a prostrating attack.).  By way of reference, according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
extent of his service-connected headache 
disability.  The claims folder and a copy 
of this remand should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Upon examination and 
review of the record, the examiner should 
identify all symptoms associated with the 
veteran's headaches.  If the headaches 
cause characteristic prostrating attacks, 
the examiner should state the frequency 
with which they occur (i.e., averaging one 
in two months over the last several 
months, once per month over the last 
several months, or more often).

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


